Filed 12/23/13 P. v. Ynclan CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




THE PEOPLE,                                                                                   C074203

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF130053)

         v.

GINO ROBERT YNCLAN,

                   Defendant and Appellant.




         On January 5, 2013, defendant Gino Robert Ynclan knowingly possessed
methamphetamine in Sutter County jail.
         Defendant pleaded no contest to possession of a controlled substance in county jail
(Pen. Code, § 4573.6; undesignated statutory references are to the Penal Code) and
admitted he was disqualified from sentencing pursuant to section 1170, subdivision (h)
due to a prior serious or violent felony conviction. The trial court sentenced him to a
stipulated term of three years in state prison, imposed various fines and fees, and awarded
189 days’ presentence credit (95 actual and 94 conduct).
         Defendant appeals. He did not obtain a certificate of probable cause.


                                                             1
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                        DISPOSITION

       The judgment is affirmed.



                                                         HULL                   , J.



We concur:



      NICHOLSON              , Acting P. J.



      HOCH                   , J.




                                              2